                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                 KNOXVILLE – COURTROOM 3A

   Case #: 3:15-CR-107                                                Date: July 12, 2019

                 United States of America         vs. Brandon Estes

       3UHVHQWEHIRUH Honorable H. Bruce Guyton, Chief United States Magistrate Judge

                   Mallory Garringer       ECRO                         Erin Yancy
                   Deputy Clerk            Court Reporter              Probation Officer

                          Caryn Hebets                 Jonathan Moffatt, Fed. Def.
                          Asst. U.S. Attorney          Attorney(s) for Defendant(s)

   Proceedings: Parties present for an initial appearance on a petition for warrant for offender under
   supervision.
      ✔ Defendant sworn.
      ✔ Defendant requested appointment of counsel and submitted financial affidavit.
      ✔ Court approved financial affidavit and appointed counsel
          Defendant present with retained counsel.
       ✔ Government requested detention of the defendant:
               ✔ Defendant waived and reserved the right to a detention hearing.
                  Defendant requested detention hearing.
                                 Detention hearing set.        Detention hearing held.
          Parties agreed to conditions on which the defendant could be released.
          Defendant requested a preliminary hearing
                                 Preliminary hearing held.     Preliminary hearing set.
       ✔ 'HIHQGDQWZDLYHGDQGUHVHUYHGULJKWWRDSUHOLPLQDU\KHDULQJ
       ✔ &RXUWVHWUHYRFDWLRQKHDULQJWREHKHOGEHIRUHWKH'LVWULFW-XGJH
   Dates set at this hearing:
   ✔ Revocation Hearing: August 19, 2019 at 10:00 a.m. before District Judge Phillips
     Detention Hearing:
     Preliminary Hearing:
     Other Hearing:

           ✔   Defendant remanded to custody.         Defendant released on Order Setting Conditions oIRelease.

   Time: 2:00 p.m.        to 2:15 p.m.

   IMallory Garringer , Deputy Clerk, CERTIFY the official record of this proceeding is
   an audio file. Knox-DCR_ 315cr107        _ 071219 _ 140002
Case 3:15-cr-00107-KAC-DCP Document 1286 Filed 07/12/19 Page 1 of 1 PageID #: 6995
